Citation Nr: 0218398	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1984 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a July 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
in Wichita, Kansas (the RO).  The Board returned the claim 
to the RO for additional development in a January 2001 
remand.  Development which was requested in the Board's 
remand has been completed, and the claim is once again 
before the Board for appellate review.

Other matter

The Board finds that statements made by the veteran may be 
construed as a claim of entitlement to service connection 
for a left knee disability on a direct, as opposed to a 
secondary, basis.  That matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record does not demonstrate that 
the veteran's left knee disability was caused or 
chronically worsened by his service-connected right knee 
disability.  


CONCLUSION OF LAW

The veteran's left knee disability is not proximately due 
to or the result of a service-connected disability, and 
service connection is therefore denied.  38 C.F.R. § 3.310 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a left knee disability, claimed as secondary to his 
service-connected right knee disability.  In the interest 
of clarity, after reviewing generally applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C. § 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf.  
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's service connection claim was 
filed in June 1999 and remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA altered the legal landscape in three distinct 
ways: standard of review, notice, and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case. 

(i.)  Standard of review

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that the rating decision issued in July 
1999 denied the veteran's service connection claim based 
on the later invalidated well-groundedness standard.  The 
Board's January 2001 remand was calculated, in part, to 
enable the RO to comply with the requirements of the then 
recently enacted VCAA.  The claim was readjudicated under 
the provisions of the VCAA and denied on the merits by the 
RO in June 2001.

The Board will apply the current standard in adjudicating 
the veteran's claim. 




(ii.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The veteran was informed in a July 1999 letter and rating 
decision of the evidence needed to substantiate his claim 
and was provided an opportunity to submit such evidence.  
Moreover, in a September 1999 statement of the case and a 
supplemental statement of the case issued in June 2001, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

In April 2002 and August 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports 
of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim of entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have private medical records and VA outpatient 
treatment reports.  In addition, in response to the 
Board's January 2001 remand the veteran was provided with 
a VA examination for joint disorders in May 2001, which 
will be discussed below.  All known and available service, 
private and VA medical records have been obtained and are 
associated with the veteran's claims file.  The veteran 
does not appear to contend that additional evidence which 
is pertinent to this claim exists.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim. He 
testified at a personal hearing at the RO in September 
1999.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.  



Service connection

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non 
service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected 
disability; and (3) medical evidence of a nexus between 
the service-connected disability and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence 
in the context of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

An August 1994 service medical record noted the veteran's 
complaints of pain and cramping in his left calf and knee 
for four days after playing basketball.  Upon examination, 
the left knee was "completely normal."  No additional 
complaints, treatment, or diagnoses of a left knee 
disability was documented during service.  As noted above, 
the veteran left service in October 1994.  

A June 1997 treatment record from D.N., M.D., noted that 
the veteran had injured his left knee playing basketball.  
The veteran asserted that he had no prior problems with 
his left knee.  An examination revealed no anterior 
cruciate ligament (ACL) instability and an X-ray was 
negative.  

In a September 1997 decision, the Board granted the 
veteran's claim of entitlement to service connection for a 
right knee condition.  

Treatment reports from D.K.K., M.D., dated from May 1998 
to April 1999 indicated that the veteran was seen with 
complaints of left knee popping and strain.  In May 1998, 
the veteran asserted that knee problems had initially 
occurred 4-5 months prior and that his left knee popped 
when he tried to play volleyball.  Dr. K. diagnosed a left 
medial collateral ligament strain.  In March 1999, the 
veteran was again treated for left knee strain.  He 
reported that his left knee pain and weakness had begun in 
1993 and that he had injured his right knee during 
service.  A left knee strain was diagnosed.  In April 
1999, Dr. K. stated that the veteran's left knee range of 
motion was normal.  He offered no etiology for the 
veteran's left knee strain and instability. 

A May 1999 MRI conducted at the Kansas Surgery & Recovery 
Center revealed that the veteran had a tear of the medial 
meniscus of his left knee.  The etiology of the veteran's 
left knee injury was not noted. 

A his May 1999 VA examination for joint disorders, the 
veteran complained of problems in both knees.  He asserted 
that his right knee had not recently bothered him, but 
that his left knee had "flared up."  The examiner noted 
that the veteran had a medial meniscus tear in his left 
knee but offered no opinion as to the etiology of the left 
knee disability. 

In June 1999, K.A.J., M.D., performed surgery on the 
veteran's left knee for a torn medial meniscus.  
Postoperative diagnosis was chondromalacia of the patella 
and a torn medial meniscus.  Dr. J. did not comment on the 
onset of the veteran's left knee disability.

In a statement received in August 1999, the veteran 
claimed that his left knee disability was a condition 
secondary to his right knee disability.  He maintained 
that the August 1994 injury noted in his service medical 
records had been the "only serious injury" to his left 
knee.  

At his September 1999 personal hearing, the veteran 
asserted that he had injured his left knee during service 
in August 1994 and had not sought treatment until 1999.  
When asked if a physician had commented on whether his 
left knee pain resulted from favoritism to his right knee, 
the veteran replied that the physician had declined to go 
"on the record," but did state that in the absence of a 
traumatic injury such pain was certainly possible. 

VA outpatient treatment reports dated September 1999 to 
June 2002 reflect that the veteran sought treatment for 
left knee pain on several occasions.  While he was 
diagnosed with degenerative joint disease, no comments 
were made regarding the etiology of his left knee 
disability. 

The veteran underwent surgery in April 2001 for left knee 
lateral patellar subluxation and left knee medial meniscal 
tear.  No opinion was offered for the etiology of the 
veteran's left knee disability.

As noted in connection with the discussion of the VCAA 
above, the Board remanded this issue in January 2001 in 
part so that the veteran could be accorded a VA 
examination of the left knee and so that the examining 
physician could render an opinion concerning the etiology 
of the knee disability.

At his May 2001 VA examination for joint disorders, the 
veteran reported that he had left knee pain since 1993 
with no precipitating trauma.  Following a physical 
examination, the examiner stated that the veteran's left 
knee torn medial meniscus was not caused by his right knee 
disability or by any injury he sustained during service, 
as the veteran did not mention any in-service injury to 
the left knee.  With respect to potential aggravation of 
the left knee disability, the examiner also stated that 
any aggravation of the left knee was not a result of the 
right knee disability.  The examiner further opined that 
the left knee disability would continue to progress to 
full degeneration and severe degenerative arthritis 
without involvement from the right knee.  

In a June 2001 statement, the veteran asserted that his 
left knee disability had been caused by "favoring the 
right knee for years."  

Analysis

The issue on appeal involves secondary service connection.  
As discussed below, the issue hinges on evidence which may 
serve to link the veteran's service-connected right knee 
disability with his left knee disability.  For reasons and 
bases to be explained below, the Board concludes that the 
veteran's left knee disability is not proximately due to, 
or the result of, his service-connected right knee 
disability, including by aggravation.

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: (1) evidence of a current 
disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The veteran's pertinent medical history has been 
recapitulated above.  With respect to Wallin element (1), 
the evidence of record reflects that the veteran was 
diagnosed with a left knee tear of the medial meniscus in 
May 1999.  That diagnosis was corroborated by Dr. J. in 
June 1999 when he diagnosed the veteran with 
chondromalacia and medial meniscus tear of the left knee.  
The first element of the Wallin analysis has accordingly 
been satisfied.  

With respect to Wallin element (2), the veteran was 
service-connected for residuals of a right knee injury in 
September 1997.  Thus, Wallin element (2) has also been 
met.  

The question which must be answered by the Board, 
therefore, is whether there is a nexus between the 
veteran's left knee disability and his service-connected 
right knee disability.  The question presented in this 
case is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  However, the record on appeal 
contains medical opinion evidence. 

In essence, the veteran has presented no evidence that his 
chondromalacia and medial meniscus tear of the left knee 
were caused by his service-connected right knee 
disability.  As explained immediately below, the only 
competent medical evidence that comments on the etiology 
of the veteran's left knee disability stated that the 
disability was not proximately due to, or the result of, 
his right knee disability.  In addition, the medical 
evidence stated that the left knee disability was not 
aggravated by the veteran's right knee disability.

In May 2001, the VA examiner noted that the veteran had 
degenerative joint disease of the left knee with a medial 
meniscus tear, but found no clinical evidence to justify a 
finding that his left knee disability was related to his 
right knee disability.  Specifically, the examiner stated 
that he did "not believe that the torn medial meniscus of 
the left knee was caused by the right knee disability."  
In addition, he maintained that the aggravation of the 
left knee disability was not a result of the service-
connected right knee.  Instead, he believed that the left 
knee disability would continue to progress, not related to 
any extra cause, and certainly not the right knee.  The 
examiner provided the veteran with a full physical 
examination prior to making his determinations.  
  
Several VA outpatient treatment records and private 
medical reports noted the veteran's chondromalacia and 
medial meniscus tear of the left knee; however, none 
commented on the etiology of the left knee disability.  As 
such, although probative as to Wallin element (1), current 
disability, these reports have no probative value as to 
Wallin element (3), medical nexus.  

The veteran has not presented any competent medical 
evidence that serves to link his left knee disability to 
his service-connected right knee disability.  Although he 
himself has ascribed the left knee disability to his right 
knee disability, it is now well-established that a lay 
person without medical training, such as the veteran, is 
not competent to opine on medical matters such as the 
cause of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) ["competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.]

In short, there is an uncontradicted medical opinion, 
namely the May 2001 VA examination report, which stated 
that the veteran's left knee disability is not likely 
related to his service-connected right knee disability. 
The third part of the Wallin test, medical nexus, has 
therefore not been met and the veteran's claim fails on 
that basis.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is 
against finding that the veteran's left knee disability is 
proximately due to, or the result of, his service-
connected right knee disability.  The appeal is 
accordingly denied.


ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected right knee disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

